NO. 12-13-00259-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

NIJINSKI TYWON MURPHY,                           §      APPEAL FROM THE 420TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      NACOGDOCHES COUNTY, TEXAS



                              MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction.          The trial court revoked
Appellant’s community supervision and, on May 8, 2013, sentenced him in open court to
imprisonment for eight years.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice
of appeal is filed within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). Appellant did not file a
motion for new trial. Therefore, his notice of appeal was to have been filed no later than June 7,
2013. Appellant did not file his notice of appeal until August 7, 2013, and did not file a motion
for extension of time to file his notice of appeal as permitted by Texas Rule of Appellate
Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court may extend time for filing notice of
appeal if, within fifteen days after deadline for filing notice of appeal, appellant files notice of
appeal in trial court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in
appellate court). Consequently, Appellant’s notice of appeal was untimely.
       On August 20, 2013, this court notified Appellant that his notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice of appeal as
permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before August 30, 2013, the information filed in this appeal was amended to show
the jurisdiction of this court. The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its August 20, 2013 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 11, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 11, 2013


                                         NO. 12-13-00259-CR


                                  NIJINSKI TYWON MURPHY,
                                           Appellant
                                              V.
                                    THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F0916943)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and J., Hoyle.